Case 1:17-cv-08776-JGK-DCF Document 175 Filed 05/15/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  

HOTELSAB GREEN, LLC, ELECTRONIC ALLY FILED |

Plaintiff, DOC #: _
DATE FILED: __$7/S-!4

 

 

 

~ against -

 

REIGNWOOD EUROPE HOLDINGS SARL,

Defendant.

 

REIGNWOOD EUROPE HOLDINGS SARL, 17 Civ. 8776 (JGK)

MEMORANDUM OPINION
AND ORDER

 

Third Party Plaintiff and
Counter Claimant,

~ against -

 

HOTELSAB GREEN, LLC,
Counterclaim Defendant,
- and -
ANDRE BALAZS,

Third Party Defendant.

 

JOHN G. KOELTL, District Judge:

Plaintiff HoteisAB Green, LLC, and third-party defendant
Andre Balazs (collectively, the “movants”) have filed Objections
to the minute order of Magistrate Judge Freeman dated March 26,
2019, Dkt. No. 145, which required the movants to respond to:
Reignwood Burope Holdings SARL’s Interrogatory Number 3 to
HotelsAB, Reignwood’s Document Requests Numbers 14 and 18 for

HotelsAB, and Reignwood’s Document Requests Numbers i7 and 19

 
Case 1:17-cv-08776-JGK-DCF Document 175 Filed 05/15/19 Page 2 of 4

for Mr. Balazs. The movants have also filed an objection to the
Magistrate Judge’s order, Dkt. No. 147, allowing Chanchai
Ruayrungruang, the chairman of Reignwood (the “Chairman”}, to
appear for a deposition in Hong Kong.

Orders of the Magistrate Judge can be reversed only if they
are clearly erroneous or contrary to law. Fed. R. Civ. P. 72a).
As a “non-dispositive matter,” a pretrial discovery ruling is
reviewed under this highly deferential standard. See Thomas E.

Hoar, Inc. v. Sara Lee Corp., 900 F.2d 522, 525 (2d Cir. 1990).

 

An order is clearly erroneous if the reviewing court is “left
with the definite and firm conviction that a mistake has been

committed.” See Easley v. Cromartie, 532 U.S. 234, 242 (2001)

 

(citation and quotation marks omitted). “An order is contrary to
law when it fails to apply or misapplies relevant statutes, case

law or rules of procedure.” Thompson v. Keane, No. 95cv2442,

 

1996 WL 229887, at *1 (S.D.N.Y. May 6, 1996) (citation and
quotation marks omitted).

It cannot be said that the Magistrate Judge’s order
requiring the movants to comply with the Interrogatory and
Document Requests was clearly erroneous or contrary to law. It
was a reasonable discovery order that required the movants to
produce information that was relevant to HotelsAB’s claim for
substantial damages arising from its alleged inability to

complete the transaction in this case. To the extent that the

2

 

 

 
Case 1:17-cv-08776-JGK-DCF Document 175 Filed 05/15/19 Page 3 of 4

movants argue that the information is too burdensome to produce
and not proportional to the needs of the case, the movants have
made no specific showing of the volume of that information and
no showing to support its claim that the information is not
proportional to the needs of the case. If there were problems
with the scope of the requests, they should have been the
subject of good faith negotiations to narrow the scope of the
requests rather than a refusal to produce.

With respect to the order allowing the Chairman to be
deposed in Hong Kong, it is undisputed that the Chairman
regularly resides in Beijing and that his deposition could not
proceed in Beijing. The movants argue that the deposition should
therefore proceed in New York because New York is the most
convenient venue, and that the Magistrate Judge should have
ordered the deposition to occur in New York. Having conceded
that the deposition could not occur in Beijing, where the
Chairman resides, and having previously agreed that the
deposition could occur under certain circumstances in Hong kong,
it strains credulity that the movants could argue that it was an
abuse of discretion to order the Chairman’s deposition to
proceed in Hong Kong, a far more convenient forum for the

Chairman than New York.

 

 
Case 1:17-cv-08776-JGK-DCF Document 175 Filed 05/15/19 Page 4 of 4

Reignwood should have submitted responses to the Objections
and should do so in the future. Its positions are not nelped by
its silence on these Objections.

The Objections are overruled. The Clerk is directed to
close Docket Numbers 162 and 165.

SO ORDERED.

Dated: New York, New York

May /%, 2019 Con 6 Mocbhee

a John G, Koeltl
ted States District Judge

 

 

 
